Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-2, 5-10, 15-16, and 20 have been amended; Claims 1-20 remain for examination, wherein claims 1, 15, and 20 are independent claims. It is acknowledged of the receipt of the Applicant’s “132 declaration” filed on 1/21/2021.

Previous Rejections/Objections
Previous rejection of Claims 1, 5-10, 15, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 01/21/2021.
Previous rejection of Claims 1, 15, and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 01/21/2021.
Previous rejection of Claims 1-2, 5-16, and 19-20 under 35 U.S.C. 103 as being unpatentable over Shah et al (US 7,871,247 B2, listed in IDS filed on 8/9/2018, thereafter US’247) in view of Bartolo et al (NPL: High Value Manufacturing; Process of 
Previous rejection of Claims 3-4 and 17-18 under 35 U.S.C. 103 as being unpatentable over US’247 in view of NPL-1, and further in view of Illston (US 9,352,421 B2, thereafter US’421) is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” and the Applicant’s “132 declaration” filed on 01/21/2021.
However, the rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over Deluca et al (US 5,725,692, listed in IDS filed on 9/13/2019, thereafter US’692) in view of Das et al (US-PG-pub 2014/0163717 A1, thereafter PG’717) is still maintained. New ground rejection in view of the Applicant’s amendment to the instant claims has listed as following.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Deluca et al (US 5,725,692, listed in IDS filed on 9/13/2019, thereafter US’692) in view of Das et al (US-PG-pub 2014/0163717 A1, thereafter PG’717).
Regarding claims 1, 5-11, 15, and 20, US’692 teaches a Ni-based super-alloy (abstract and claims of US’692). The composition comparison between the instant claims and the alloy of US’692 is listed in following table. All of the alloy composition ranges disclosed by US’692 (table 1-2 and claims of US’692) overlap the claimed composition ranges, which is a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add proper amount of W, Co, Cr, Al, Ta, Hf, Mo, C, Ti, and Ni, or adding optional elements of Si, B, Zr, P, S, M, and Nb, and including unavoidable impurities as disclosed by US’692 because US’692 teaches the same Ni-based super-alloy throughout the disclosed ranges. Since US’692 teaches all of the essential alloy elements including W, Co, Cr, Al, Ta, Hf, Mo, C, Ti, and Ni as recited in the instant claim 20, which meets the “consisting of” language in the instant claim 20.
Element
From instant Claims 1, 5-11, 15, and 20 (in wt%)
US’692 (in wt%), 
overlapping  range
(in wt%)
W
 9.5-10.5
9.5-10.5
9.5-10.5
Co
9.0-11.0
9-11
9-11
Cr
8.0-8.8
8-8.8
8-8.8
Al
5.3-5.7
5.30-5.70
5.30-5.70

2.8-3.3
2.80-3.30
2.80-3.30
Hf
0.3-1.6
1.2-1.6
1.2-1.6
Mo
0.5- 0.8
0.5-0.8
0.5-0.8
C
0.0005-0.04
0.006-0.17
0.006-0.04
Ti
Less than 0.005
0-4.75
Less than 0.005
Ni
Balance 
balance
Balance

Claims 5, 15, 20 (in wt%)


Si
Less than 0.005
Trace amount
Trace amount

Claims 6, 15, 20 (in wt%)


B
Less than 0.005
Trace amount
Less than 0.005

Claims 7, 15, 20 (in wt%)


Zr
Less than 0.005
Trace amount
Less than 0.005

Claims 8 (in wt%)


C
0.02-0.04
0.006-0.17
0.02-0.04

Claims 9, 15, 20 (in wt%)


P
Less than 0.005
Trace amount
Trace amount
S
Less than 0.002
Trace amount
Trace amount

Claims 10, 15, 20 (in wt%)


Mn, Fe, Cu, Nb
Less than 0.1 each
Fe: 0-0.25
Nb: 0-0.3
Other: trace amount
Less than 0.1 each

Claims 11, 15, 20 (in wt%)


impurities
Inevitable/unavoidable
includes
Inevitable/unavoidable


Still regarding claims 1, 15, and 20, US’692 specify gamma prime precipitation strengthened nickel base alloy and treatment (Abstract, claims and examples of US’692) and US’692 specify processing at a temperature above a gamma prime solvus (Col.3, lns.40-57 of US’692). US’692 does not specify applying a directed energy beam to selectively fuse powder material to build component and precipitate treatment as claimed in the instant claims. PG’717 teaches an additive manufacturing process 
Regarding claims 2 and 16, PG’717 teaches an additive manufacturing process of Ni based powder super-alloy by means of the use of selective laser sintering (SLS) and scanning laser epitaxy (SLE) (Fig.1, Par.[0003], [0013], [0128], [0133], and 
Regarding claims 3-4 and 17-18, PG’717 teaches applying hot-isostatic pressing treatment with a high pressing environment (par.[0132]-[0133] of PG’717), which read on the claimed limitations.
Regarding claims 12-14 and 19, both US’692 and PG’717 teach application for jet engine component including blade (Col.1, ln.54 to Col.2, ln.7 of US’692 and Fig.2 of PG’717), which reads on the claimed limitations.


Response to Arguments
Applicant’s arguments to the art rejection to claims 1-20 have been considered but they are not persuasive. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has stated as above.
Regarding the Applicant’s “132 declaration” filed on 1/21/2021, which is sufficiently overcome the previous rejections under 35 U.S.C. 103 as being unpatentable over Shah et al (US 7,871,247 B2, listed in IDS filed on 8/9/2018, thereafter US’247) in view of Bartolo et al (NPL: High Value Manufacturing; Process of Nickel Based Super-alloy Mar-M-247 by means of high Temperature—selective Laser melting (HT-SLM), 2014 Taylor&Francis Group, London, ISBN 978-1-138-00137-4, download at 10/15/2014, listed on IDS filed on 8/9/2018, thereafter NPL-1) . However, it 
The Applicant’s arguments related to the rejection under 35 U.S.C. 103 as being unpatentable over Deluca et al (US 5,725,692, listed in IDS filed on 9/13/2019, thereafter US’692) in view of Das et al (US-PG-pub 2014/0163717 A1, thereafter PG’717) has been summarized as following:
 1, carbon amount disclosed in tables of Deluca et al (US’692) is well-above the upper limit of the instant claims.
2, Deluca et al (US’692) has relates to very specific heat treatment process, which is different to the initial heat treatment step as claimed in the instant claims.
In response,
Regarding the argument 1, Firstly, Deluca et al (US’692) clearly teaches carbon amount can be adjusted from 0.006 to 0.17 9table 1 of US’692), which overlaps the claimed C range. MPEP 2144.05 I. Secondly, The invention of Deluca et al (US’692) ought to be taken as a whole, and should not in any way be limited to the examples provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said parameter within the disclosed range. Finally, there is no persuasive evidence to show the criticality of the argued C content range. 
Regarding the argument 2, Deluca et al (US’692) specify gamma prime precipitation strengthened nickel base alloy and treatment (Abstract, claims and examples of US’692) and Deluca et al (US’692) specify processing at a temperature above a gamma prime solvus (Col.3, lns.40-57 of US’692), which reads on the claimed 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734